Pee Ctjeiam,
These two appeals involve the same questions and were argued together. A refusal of the prayer for an instruction in each case that the plaintiff was entitled to recover would have been error, and each judgment is affirmed for the reasons given by the learned president judge of the court below in denying the motion of the defendant for judgment non obstante veredicto and directing judgment to be entered on the verdict in No. 315, *149Fourth Term, 1911. What is there said applies equally to the defense of the appellants in No. 314, Fourth Term.
Judgments affirmed.